Citation Nr: 0907360	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1974.

This matter comes before the Board of Veterans' of Appeals 
(BVA or Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on December 10, 2008, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

In addition, the Board observes that the Veteran's appeal had 
originally included the issue of entitlement to service 
connection for residuals of a right wrist fracture.  However, 
the Veteran did not submit a substantive appeal for this 
particular issue following the issuance of the September 2005 
statement of the case.  In fact, the Veteran indicated in his 
September 2005 VA Form 9 that he was only appealing the issue 
of entitlement to service connection for a lumbosacral 
strain.  See 38 C.F.R. § 20.202.  Accordingly, the issue of 
entitlement to service connection for residuals of a right 
wrist fracture no longer remains in appellate status, and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current lumbosacral strain disorder is 
causally or etiologically related to his military service.
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a 
lumbosacral strain was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for a lumbosacral strain, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a lumbosacral 
strain.  The Veteran's service treatment records indicate 
that he sought treatment in August 1973 with complaints of 
pain in his lower back after jumping off of a high diving 
board at the pool.  He was admitted for an overnight 
observation, but he was released to full duty on the 
following day.  He was seen for a follow-up appointment 
several days later at which time he continued to complain of 
pain in the lower lumbar region.  The Veteran was also seen 
later that month with additional complaints of back pain.  X-
rays were obtained, and he was diagnosed as having status 
post back strain.  The Veteran sought treatment again in 
November 1973 and April 1974 after re-injuring his back.  He 
was also seen in June 1974 with complaints of back pain, 
which the treating physician believed may have been a muscle 
spasm.  The Veteran was subsequently afforded a VA 
examination in September 1974, but the examiner did not 
indicate whether a clinical evaluation revealed his spine to 
be normal or abnormal.

Although the Veteran's post-service medical records do not 
show that he sought treatment for a back disorder immediately 
following his separation from service or for many years 
thereafter, he has testified that he continued to have back 
pain following his separation from service.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board notes that the Veteran is competent to give evidence 
about what he experienced; i.e., that he has had back pain 
since his separation from service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

In addition, the Board notes that the Veteran does have a 
current diagnosis of a lumbosacral strain, as documented by 
his post-service medical records.  In fact, the February 2005 
VA examiner assessed him as having a lumbosacral strain.  
However, the examiner also opined that it was less likely 
than not that the disorder was related to the Veteran's 
military service.  
Nevertheless, the Board notes that there is another medical 
opinion of record indicating that the Veteran's current 
lumbosacral spine disorder is related to his symptomatology 
in service.  In this regard, a VA physician submitted a 
letter dated in October 2008 in which she indicated that the 
Veteran was under her medical care.  She noted that she had 
reviewed the Veteran's service treatment records and found 
numerous entries indicating that he had a back injury during 
his period of service.  She further stated that it was more 
likely than not that the Veteran's chronic low back pain was 
secondary to his back injury during his military service.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran has a current 
lumbosacral spine disorder that is related to his military 
service.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in the Veteran's favor.  Based on 
the evidence of record, the Board finds that the Veteran's 
current lumbosacral strain is related to his period of active 
duty service.  Accordingly, the Board concludes that service 
connection for a lumbosacral strain is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a lumbosacral strain is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


